          Case 1:19-cr-00808-VEC Document 136 Filed 12/07/20 Page 1 of 1


                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
 -------------------------------------------------------------- X
                                                                            DATE FILED: 12/7/2020
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :
 SALIFOU CONDE,                                                 :           19-CR-808 (VEC)
 ABOUBAKAR BAKAYOKO,                                            :
 SYLVAIN GNAHORE,                                               :                ORDER
 ISSIAGA SYLLA                                                  :
 and                                                            :
 ALSENY KEITA,                                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS requests to charge and proposed voir dire questions for Defendants Conde,

Bakayoko, Gnahore, and Sylla were due on December 4, 2020 (Dkt. 97);

        IT IS HEREBY ORDERED THAT: If Defendants Conde, Bakayoko, Gnahore, and

Sylla wish to submit requests to charge or proposed voir dire questions, they must request a nunc

pro tunc extension of their deadline not later than December 9, 2020. The request must show

good cause for failure to file the pretrial submissions by the Court-ordered deadline.




SO ORDERED.
                                                                    ________________________
Date: December 7, 2020                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge
